Case 4:20-cv-01995 Document 1 Filed on 06/05/20 in TXSD Page 1 of 10

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) United Stat
eS Courts

Outhern District
Ct of Te
FiLlgep 8

IN THE UNITED STATES DISTRICT COURT

FOR THE Bard \e ees DISTRICT OF TEXAS JUN 05 2020
WMewnct 4 DIVISION
David J, Bradley, Clerk of Court
( see ere

Plaintiff's Name and ID Number

\doacci %S Lousy wy = \\ = \sustss, ‘ie
Place of Confinement c
CASE NO.
(Clerk will assign the number)

 

v

{ed Gonrzedter - Waccas Corndx She Shs OMe

Defendant’s Name and Address

 

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IFP

LLO52-8-16 1
UI.

Case 4:20-cv-01995 Document 1 Filed on 06/05/20 in TXSD Page 2 of 10

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. \n this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...1f a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee; then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to yourimprisonment?___ YES \/ NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (if there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: (\ #\

 

2. Parties to previous lawsuit:

Plaintiff(s) DA.

Defendant(s) V\y A

Court: (If federal, name the district; if state, name the county.) OA
Cause number: ("\ #\

Name of judge to whom case was assigned: {\ Bf.

 

 

 

nw

Disposition: (Was the case dismissed, appealed, still pending?) \\ jy

 

 

7. Approximate date of disposition: (oy fa
= ——
PLACE OF PRESENT CONFINEMENT: \+\ oc ey 3 (ow Ne \
2

 

LLO52-8-16
Case 4:20-cv-01995 Document 1 Filed on 06/05/20 in TXSD Page 3 of 10

Ill. ©EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? v ves ___NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT: ~
7 , ™
A. Name and address of plaintiff: {5 pac \\ Cc) a Qo RD ODE IDOQ
DO\ Ssevcy Decay Now sya, \eye ss TISSOa

 

 

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

Defendant #1: Ee x C ~ pen Len\e Sy \Aew 6. Coe oe Xk yy Nex We |
SMe,
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Sec Ayancvycl\vone co NS.

Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

V. STATEMENT OF CLAIM:

LLO52-8-16
on

Ww

Deyn

hase 4:20-cv-01995 Document1 Filed on 06/05/20 in TXSD Page 4 of 10

 

<QE5 2 eS AO a AS soe ~ Net Gan So Ke fy

KS ova’ =.

 

 

PNa\OSo - .o\s Aw > sos. Sen CR 2c eat

 

Cn ses ccn\ s ae aA Ss +2 .<> Ny. Tease sk Or

 

 

Sens: ¥ sh Ne @ess S\ncovee\ueuahe as\n 2 aaa

| >
Ce x Soa sass > — o. cea Cy. = N Nw Qn.

 

 

we Ve eo Xs DSS Se C2 <> LoL y xR means

S

 

a o> Ve sing Wo kien Aa Whee! aie \, 7

 

>
Sy S2 = = No ey SEAS = SS Nes ss Nye Aes co\
ee 2 <> \ ya 2 OR, NL Be TO SD gies

 

 

po me WSs os - aS Se Ke aC S\ne

 

PS ken bans, cok Rayos Qecmoa lac Ss

 

Te comes sen Ae =

 

f

 

a

eee Oo eK KD ee os ss sine J NGes sons \

 

 

Ro we Ve Maes ghes Pa x Ucae ok ) ae

i on
CA KN cus Sy \ Nw ae NUON oy VEN Yaw ENS Nove: shy at

 

No

 

N«< Sy S Qe SAN ana CoN SS Sy Ne aX sy » &.. on \ a . So.\ _

Ss cn S ao\y ous se ows SS EE oS

 

. . C .
EM we L TN \sant Cen 8. Ds Ce aN ok S AZN ES

 

 

> ’ x
Va > of os \ Lo <x < \ 2 XS \aas > Ly Veeco KS,

 

Sees. ac\y ia Kensce a = Vee une oon sk \six

se \ ak &: yu Meee a WONT cre. a sO Sso\DS Qa

 

~.

S > os ae: =e SOON SS fe 7 OTe Svs Sesitve

 

Sy Qe ee aS NN NN Cl ee Ne, Dis Dee os SS

 

 

~. , \
Ven S ~~ NG me 2Se~ ‘ey SN <— A Sup okt Sas

Sew ox reds Nw ON > ex X \act =— = SeNS> Ye = Soc

 

 

 
Sey Yon

LR Se sks. Pa. Lo VA SS SS \ Se S Ware, Wo MS.
qq. ONAN ed ace. 2. oN \ AS WX. Cece. SO. AS,

fds a NSN s\\< YN One a. ASO gs ao ~ soa 5

pase 4:20-cv-01995 Document1 Filed on 06/05/20 in TXSD Page 5 of 10

eQow ES CNS OD CSAS OD an oy Roy CARS & ~ SD

. Aeoy LAD CN NIA AN oN SecV\Cos.

oO Cc Cc - : _ i
\K oS, PAQEOVA SOS S Aad. Soa,\ OSS ves

.. Se SNA 5 Bean.ee Crene SAS ASN S Ss. \O

ee CL 2 ay WN MAY Se Seco + - Np Bo
SSE OO ak Se a. s me nocd - CS. a ve\< BN KR

He s\sne. Soren okt Qo eee Se (eNO ELSE Ok

gz

») “NN » ~
\ => aN\\ Qu ed CN ee OR oS oS Per NSS ey
> . . . .

: ~ co +8] > . .
CAN was VQ OST OSS SSN, NNR. do oN, Nancy: mw
\’

LNc.

ks TN OX, RDN oe ex cans) ye. a x. Coy ad \A
Ine. & oS a ow <>. So. NS So... YO... oN eS EET 77

C oo

INS wr ES S\noS Se we ~ \re\wne- CLS a” ANOS

 

YM OL Ke “Xs. >... RS ox XS) GeO oN Vb . nel \
PS ws Ox e <N INS. NDA Ro CE CO’ ences SAS «dy

 

Pw DN CS Nw tt ©. EN\S2. O\\ Ow, ed Ss 2 \ een

Ws vo. c CP. aN So “oS SO. oxy we co Qoos Vo Maeve

Ise cS yan SO ¢ a \eveonns, NO RSH esog WO

IPsec ash, ‘pe No. | G2 Po VSSacy ed Xo. Ne\\¢
Iso. aX \ nec wos Cw... SES Awe Son ¢
be \oy. wt Q VN — Ce. AN Noy Sh es

 

Is \ 2 oN ak x oé ADO.

 
Se wy oo {ease 4:20-cv-01995 Document 1 Filed on 06/05/20 in TXSD_ Page 6 of 10

Reds a =

 

 

 

 

Ya ody yarmokt'eS ace ocawa ded CNG AS AXror'nes ,
c\eans Nes Suce\s 2S } Ceceoca\ Creok eckiag

ose VON coe’ ( casks. _o\aves) + oN gaa youve ls

KS ON cee \anc \oe S

 

 

 

 

 

TA Xhe ‘Keke hes ac oxrhec Aceas. os
bh he ‘sons nw A Wie

 

 

NSN O\rew cA’ aX &

 

 

 

o

aos: xe Cone’ ooo kien <=x~n yee conn’ 3 CN
De ons Ss \Wwe voce’ > Couey 4 Ss.) VS eden

Cease \ aN oo on TS SN tee ene a

 

 

 

DCSE CON A SSO +s a oN Voc Cy)

ce \ 2 Se XS OBES ages) SLA ee

24 SOE ene Gen eco\C ) oN CMa )
a ce Con cA, vce en \Nece s Cosmos,

te > Ay nec Cove V2 Se

 

 

 

 

 

 

CHD Cais ox ASS 85.3 OWe a skcre xy eee S WN

Is \A e aoa Osa css ao DEO ,O2 vee Aencons Es

CALaac £2 Mende ed Nosy

 

 

 

sonal D Ber o. BOC

a) ea Rss eos rain ie Aron nnsarse +

Is. yc women’ oS 3S SEQ, a

 

 

S&S

 

 

 

 

 
Seetic 9 Ihase 4:20-cv-01995 Document1 Filed on 06/05/20 in TXSD_ Page 7 of 10

VV Xx

COWlCsN assess BATARSS VO WR |

Press Fo

 

 

oo Ce ne oc cdec Aad arts oy Sesto SOC
IbBA\ SaAraerdya4s web wwerece WOK oy |
ts 2 eck can\\~. N oO > F- \ oy a-E- dX, DS-¥- 3B >
Ino A AREA. Sco Oiacdkn.\, HOAD
IBN A\ Wows ed vo S25 8. go XS OC Vo.
los Wee eacs S Os se! sos xX phese Ses'5.

 

 

 

 

 

 
Se cdo base 4:20-cv-01995 Document 1 Filed on 06/05/20 in TXSD Page 8 of 10

VX

 

Os) Sve so\S Soo oa KA Cn canes Koes
wa cnens 25 oh Qaeatk rcn Concsi a
Aone e S Win oooves coade \ovy
C\No <n Svcs vO Aad Sn SA CL oke-
WSO ONY Selo SS Conc’, Solos
Py SNe TS Bye eon Ly SoA eS So
IN <i Aca No rhe N\A oN\away 3 5—-O—

Lp Sy aAxynae On CN NSN <\v SS \

we Wwe co 8 ‘Sa encn eos nce \w ee NeW
Saxo Na c\ oy aa ceaN\s Oo NAN xiao
CENS mar ss Row.’ eas S one
o\ov es \ive cavys\e So soar’

2 C2ceyy ae Secvy\Ce SS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

———

\ Ne eee se ss Soe « xoassed yo a
Coas\. os ene co\ OSS O°
ese cvre< sow da comaouss We
sen's\ Neer aa oie. &\W Vs
eae cnc ac ‘ess,

Poe one. Cos vn 6 Re cwecds, Cc _ ass

 

 

 

 

 

 

oan oN

X\
Coane ons y RAS, MO oO wean

 

NC
Aad Cecsishan’ Neas ts Vacke od

@ods ee Onn CROWS SNS Co.

cKecvrvce s ce Ce no ee thy DNearved.

 

 

 

 

 

 

 

 
Case 4:20-cv-01995 Document 1 Filed on 06/05/20 in TXSD Page 9 of 10

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

Ww Cone KOs C> Se Ck \newss sents Soe ove \s cs Qrak ec’
IN eno ks eS Ss Conn Cass. Aricce s Ss S oe oWKeens Corl,
2° ssN\y Qe © , Foe SN gy CN LOR SN cNors Wes , yo wa/ e\x,, she eks,
\e\eonc ty y LAC. \ace ss Loc es : Specsdae ao \s< sk.
CN genanl\yonesa s VA SHE eoks Ce A Se (D> ee CL
Nee ee RMS Ne ok.

 

CC») yena\ CRG ww weds, \ cy crs z 422 ND Noy ASN \ &> veaSot ~~
CX: ~X\ =, aX ee Se woo SS ook CéUV SARA aloo
Ms Ack & XO Soon, = So ak's Keo Qs EV RANAVO 5 \Wwea a x \4y a
sf y ON SS ocr NS y ess Co Pra ~ moa yd aa ie Nae
» f >
VI. RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.
Cc

— 2 e AX. xa On ee cy <

 

VII. GENERAL BACKGROUND INFORMATION:

‘A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Ye oy o\ C > g_ Re, Lk gy

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.

SOwWVAS Wb cua

VIH. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

 

 

 

1. Court that imposed sanctions (if federal, give the district and division): (>) 7

2. Case number:_() #\

3. Approximate date sanctions were imposed: pA

4. Have the sanctions been lifted or otherwise satisfied? XY) DD» YES NO
4

LLO52--8-16
 

 

Case 4:20-cv-01995 Document 1 Filed on 06/05/20 in TXSD Page 10 of 10

C. Has any court ever warned or notified you that sanctions could be imposed? YES Sno

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): C)\ nN ,
2. Case number: ‘GyAN
3. Approximate date warning was issued: Cy A

Executed on:, Jame \, AOAS {—
DATE ( NN / | /
I JN sy love ~~

" (Signature of Plaintiff)

 

 

=

 

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

2. Lunderstand, iff am released or transferred, it is my responsibility to keep the court informed of my current

mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. l understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless I am under imminent danger of serious
physical injury.

5. [understand even if ] am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this__| st day of uy ¢. ,20 20

(Day) (month) (year)

(Signature of Plaintiff)

ww

 

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.

LLO52-8-16 5
